EXHIBIT PURCHASE AGREEMENT THIS PURCHASE AGREEMENT (this “Agreement”) executed August , 2008 (the “Execution Date”) between SPIRIT OF AMERICA NATIONAL BANK, a national bank (“Seller”), with a principal place of business in Milford, Ohio and an address at 450 Winks Lane, Bensalem, PA 19020, and World Financial Network National Bank (“Purchaser”), with an address at 3100 Easton Square Place, Columbus, OH43219. W I T N E S S E T H: WHEREAS, Seller and Arizona Mail Order Company, Inc. (“Company”), a subsidiary of Crosstown Traders, Inc. (“Crosstown”), are parties to the Existing Merchant Services Agreement (as hereafter defined) pursuant to which Seller issues Credit Cards; WHEREAS, in connection with Crosstown’s sale of the Company to Norm Thompson Outfitters, Inc. or one of its affiliates (“Golden Gate”), Seller is willing to sell and Purchaser, is willing to purchase, the Assets to be Sold (as hereafter defined) on the terms and subject to the conditions set forth herein; NOW, THEREFORE, in consideration of the foregoing premises, the mutual covenants and agreements set forth herein, and for other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, Purchaser and Seller, each intending to be legally bound, hereby agree as follows: 1.DefinitionsFor purposes of this Agreement, the following terms shall have the meanings indicated: “Account” means a credit account on which a purchase transaction may be or has been made by (or by a person authorized by) the Cardholder pursuant to a Credit Card. “Account Balance” means, as to any Eligible Account, any and all amounts owing to Seller in respect of such Account by the Cardholder (including principal amounts for the payment of goods and services, accrued interest, periodic finance charges, late charges, fees and other finance and service charges) whether or not billed. “Account Duties” means the duties to the Cardholders of Eligible Accounts under the applicable Cardholder Agreements to bill, administer and collect the Assets to be Sold other than any duties associated with Credit Balances existing as of the
